DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/KR2018/002290 filed 02/23/2018 which claims foreign priority to 
Korean Application No. 10-2017-0025084 filed 02/24/2017, Korean Application No. 10-2017-0059081 filed 05/12/2017 and Korean Application No. 10-2018-0021708 filed 02/23/2018.

Status of the claims
Claims 1-18 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-9, drawn to a method of providing information for the diagnosis of a chronic obstructive airway disease, the method comprising:
(a) extracting DNA from extracellular vesicles isolated from a subject sample;
(b) performing polymerase chain reaction (PCR) on the extracted DNA using a pair of primers having SEQ ID NO: 1 and SEQ ID NO: 2; and
(c) comparing an increase or decrease in content of bacteria-derived extracellular vesicles between a normal individual-derived sample and a chronic obstructive pulmonary disease (COPD) patient-derived sample through sequencing of a product of the PCR,

comparing an increase or decrease in content of bacteria-derived extracellular vesicles between an asthma patient-derived sample and a COPD patient-derived sample through sequencing of a product of the PCR.

Group II, claims 10-18, drawn to a method of diagnosing chronic obstructive airway disease, the method comprising:
(a) extracting DNA from extracellular vesicles isolated from a subject sample;
(b) performing polymerase chain reaction (PCR) on the extracted DNA using a pair of primers having SEQ ID NO: 1 and SEQ ID NO: 2; and
(c) comparing an increase or decrease in content of bacteria-derived extracellular vesicles between a normal individual-derived sample and a chronic obstructive pulmonary disease (COPD) patient-derived sample through sequencing of a product of the PCR,
comparing an increase or decrease in content of bacteria-derived extracellular vesicles between a normal individual-derived sample and an asthma patient-derived sample through sequencing of a product of the PCR, or
comparing an increase or decrease in content of bacteria-derived extracellular vesicles between an asthma patient-derived sample and a COPD patient-derived sample through sequencing of a product of the PCR.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The prior art of Pragman et al. (2012, PloS one, 7(10), p.e47305, pp 1-10) published before the effective filing of the instant application, discloses that traditional microbial culture techniques already demonstrated that approximately 50% of COPD exacerbations are associated with pathogens such as Streptococcus pneumoniae, Haemophilus influenzae, and Moraxella catarrhalis (pg 1, left col, 2nd para of section entitled “Introduction”) and further notes prior findings that established a core COPD lung microbiome that included Pseudomonas, Streptococcus, Prevotella, Fusobacterium, Haemophilus, Veillonella, and Porphyromona and an increase in the phylum Firmicutes, attributable to an increase in Lactobacillus in the lung microbiomes of Very Severe COPD patients (pg 2, left col, 2nd para).

Pragman et al. (2012, PloS one, 7(10), p.e47305, pp 1-10) then teaches a method of providing information useful for the diagnosis of a chronic obstructive airway disease via a method that analyzes the lung microbiome of 22 COPD patients having moderate or severe COPD compared to 10 healthy control patients (abstract and pg 2, left col, section entitled “Results”). 
Regarding claim 1(a)-1(c), Pragman et al. determined the composition of the lung microbiomes using 454 pyrosequencing of 16S rDNA found in bronchoalveolar lavage fluid (BALF) (see abstract and pg 8, left col, last para and pg 8, right col, 1st para and pg 8, right col, section entitled “DNA Isolation, PCR Amplification, and Sequencing”). 
Regarding claim 1(c), Pragman et al. state “our results showed a significant increase in microbial diversity with the development of COPD. The main phyla in all samples were Actinobacteria, Firmicutes, and Proteobacteria. Metastats analyses demonstrated an increased abundance of several oral bacteria in COPD samples” (abstract).
	
Omitted from Pragman et al. (2012)
Regarding claim 1(a), while Pragman et al. teach analysis of extracted 16S rDNA of microbiome composition of a bronchoalveolar lavage fluid from patients, Pragman et al. do NOT teach clam 1, step (a) extracting DNA from extracellular vesicles isolated from patient’s bronchoalveolar lavage fluid or patient’s other samples.
Regarding claim 1(b), while Pragman et al. performing a PCR amplification using a primer pair comprising 16S rRNA gene primers specific to the constant regions flanking the V3 region (i.e. PCR using forward primer consisting  5’-GCCTCCCTCGCGCCATCAG- 10 base barcode –CCTACGGGAGGCAGCAG-3’ and reverse primer consisting 5’-GCCTTGCCAGCCCGCTCAG – ATTACCGCGGCTGCTGG-3’) (see Pragman et al., pg 8, right col, section entitled “DNA Isolation, PCR Amplification, and Sequencing”), Pragman et al. do NOT teach use of the instant 50 bp 16S_V3_F primer comprising SEQ ID NO: 1 (i.e. 5’- TCGTCGGCAGCGTCAGATGTGTATAAGAGACAGCCTACGGGNGGCWGCAG-3’) and the instant 55 bp 16S_V4_R  primer comprising SEQ ID NO: 2 (i.e. 5’- GTCTCGTGGGCTCGGAGATGTGTATAAGAGACAGGACTACHVGGGTATCTAATCC-3’).

Teachings of Parimon et al. (2016), Skog et al. (2009) and Gosiewski et al. (2015)
Regarding claim 1(a), Parimon et al. (2016, MyJoVE Corporation, pp 1-17) teach two isolation techniques for obtaining extracellular vesicles (EVs) from a bronchoalveolar lavage fluid (BALF) sample (see Parimon et al., abstract and entire document, particularly pg 9-10). The isolation techniques include (1) ultrafiltration centrifugation; or (2) ultracentrifugation with density gradient centrifugation (see Parimon et al., abstract and entire document, particularly pg 9-10).
Further regarding claim 1(a)-(1b), Skog et al. (WO2009/0100029A1, publ. Aug 13, 2009) teach method(s) for lysis of isolated exosomes/microvesicles and of performing a PCR on the DNA recovered from the microvesicles (see WO2009/100029A1, pg 34-37, para [0089]-[0099] and pg 43, para [00115]).  
Regarding claim 1(b), Gosiewski et al. (WO2017/009693, filed 09/03/2015; provided here as its English Translation equivalent i.e. US2018/0195111) teach the use of instant SEQ ID NOS: 1-2 as primers for microbiological analysis of biomaterial (US2018/0195111, abstract and para [0049]). Gosiewski et al. (US2018/0195111) teach the instant primer pair enable PCR amplification of the V3 and V4 16S DNA regions (see US2018/0195111, para [0034]) and that a NGS sequencing of the 16S rDNA amplicon provides quantitative and qualitative taxonomic breakdown of all bacteria present in the sample (see US2018/0195111, para [0035]).
It would have been obvious to a person of ordinary skilled in the art wanting a non-invasive method to obtain information for diagnosing chronic obstructive airway disease that methods of Pragman et al.,and Parimon et al. and Skog et al. and Gosiewski et al. (filed 2015) may be combined so as to derive a method wherein extracellular vesicles (EVs) are isolated from a bronchoalveolar lavage fluid (BALF) sample obtained from COPD patients and from bronchoalveolar lavage fluid (BALF) sample obtained from healthy patients as a control, then DNA may be extracted from the isolated EVs and a polymerase chain reaction performed on the extracted DNAs so as to amplify V3 and V4 16S DNA regions of DNA recovered from the EVs. Finally, providing a NGS sequencing of the 16S rDNA amplicons allows the ordinary skilled artisan to screen the microbiome composition of the EVs from the COPD patients compared to the healthy patients as well as the amounts of member(s) of the microbiome from the COPD patients compared to the healthy patients so further analysis and subsequent diagnosis of mild or severe COPD.
In view of the teachings of the Pragman et al. (2012), Parimon et al. (2016), Skog et al. (2009), Gosiewski et al. (WO2017/009693, filed 09/03/2015; provided here as its English Translation equivalent i.e. US2018/0195111), the instant claims lack a special technical feature linking them over the art and a lack of unity requirement is proper.

Species
This application contains claims directed to the more than one patentably distinct species. The species are independent or distinct because they are not obvious variants of each other based on the current record. 

For example, a different search and analysis is required for a method of providing information for diagnosing chronic obstructive airway disease comprising a step of comparing an increase or decrease in content of bacteria-derived extracellular vesicles between an asthma patient-derived sample and a COPD patient-derived sample through sequencing of a product of the PCR;
compared with 
a method of diagnosing chronic obstructive airway disease comprising a step of comparing an increase or decrease in content of bacteria-derived extracellular vesicles between a normal individual-derived sample and a chronic obstructive pulmonary disease (COPD) patient-derived sample through sequencing of a product of the PCR.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 8-10 and 17-18 are generic. 
There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

The species are Groups A-D. Make an election for each group indicated as set forth below:

Group A: Comparison to establish a diagnosis: elect one from the following:
normal individual-derived sample vs. chronic obstructive pulmonary disease (COPD) patient-derived sample;
normal individual-derived sample vs. asthma patient-derived sample;
asthma patient-derived sample vs. chronic obstructive pulmonary disease (COPD) patient-derived sample.

Group B: Bacteria derived nanovesicle type to establish COPD: 
Elect one choice from the following:
phylum Tenericutes;
class Mollicutes;
class Solibacteres;
order Stramenopiles; 
order Rubrobacterales; 
order Turicibacterales;    
order Rhodocydales;
order RF39; 
order Solibacterales;
family Rubrobacteraceae; 
family Turicibacteraceae; 
family Rhodocyclaceae; 
family Nocardiaceae; 
family Clostridiaceae; 
family S24-7; 
family Staphylococcaceae; 
family Gordoniaceae; 
genus Hydrogenophilus;    
genus Proteus;    
genus Geobacillus; 
genus Chromohalobacter; 
genus Rubrobacter;    
genus Megamonas; 
genus Turicibacter; 
genus Rhodococcus; 
genus Phascolarctobacterium; 
genus SMB53; 
genus Desulfovibrio; 
genus Jeotgalicoccus; 
genus Cloacibacterium; 
genus Klebsiella;    
genus Escherichia; 
genus Cupriavidus; 
genus Adlercreutzia; 
genus Clostridium;
genus Faecalibacterium; 
genus Stenotrophomonas; 
genus Staphylococcus; 
genus Gordonia; 
genus Micrococcus; 
genus Coprococcus; 
genus Novosphingobium; 
genus Enhydrobacter; 
genus Citrobacter; 
genus Brevundimonas
one single combination set of choices above: please specify the combination elected.

Group C: Bacteria derived nanovesicle type to establish Asthma: 
phylum Chloroflexi; 
phylum Armatimonadetes; 
phylum Fusobacteria; 
phylum Cyanobacteria; 
phylum Planctomycetes; 
phylum Thermi; 
phylum Verrucomicrobia; 
phylum Acidobacteria; 
phylum TM7;
class Rubrobacteria; 
class Fimbriimonadia; 
class Cytophagia; 
class Chloroplast; 
class Fusobacteriia; 
class Saprospirae; 
class Sphingobacteriia; 
class Deinococci; 
class Verrucomicrobiae; 
class TM7-3; 
class Alphaproteobacteria; 
class Flavobacteriia; 
class Bacilli, 
class 4C0d-2;
order Rubrobacterales; 
order Stramenopiles; 
order Bacillales; 
order Rhodocyclales; 
order Fimbriimonadales; 
order Cytophagales; 
order Rickettsiales; 
order Alteromonadales; 
order Actinomycetales; 
order Streptophyta; 
order Fusobacteriales; 
order CW040; 
order Saprospirales; 
order Aeromonadales; 
order Neisseriales; 
order Rhizobiales; 
order Pseudomonadales; 
order Deinococcales; 
order Xanthomonadales; 
order Sphingomonadales; 
order Sphingobacteriales; 
order Verrucomicrobiales; 
order Flavobacteriales; 
order Caulobacterales; 
order Enterobacteriales; 
order Bifldobacteriales; 
order YS2;
family Rubrobacteraceae; 
family Exiguobacteraceae; 
family Nocardiaceae; 
family F16; 
family Pseudonocardiaceae; 
family Dermabacteraceae; 
family Brevibacteriaceae; 
family Microbacteriaceae; 
family Staphylococcaceae; 
family Cytophagaceae; 
family Planococcaceae; 
family Tissierellaceae; 
family Rhodocyclaceae;    
family Propionibacteriaceae; 
family Fimbriimonadaceae; 
family Campylobacteraceae; 
family Dermacoccaceae; 
family Burkholderiaceae; 
family Phizobiaceae; 
family Bacillaceae; 
family Corynebacteriaceae; 
family mitochondria; 
family Fusobacteriaceae; 
family Leptotrichiaceae; 
family Pseudomonadaceae; 
family Bradyrhizobiaceae;    
family Aeromonadaceae; 
family Neisseriaceae; 
family Methylobacteriaceae; 
family Carnobacteriaceae; 
family Xanthomonadaceae;    
family Geodermatophilaceae; 
family Mycobacteriaceae; 
family Gordoniaceae; 
family Micrococcaceae; 
family Hyphomicrobiaceae; 
family Moraxellaceae;
family Sphingomonadaceae; 
family Actinomycetaceae; 
family Deinococcaceae; 
family Intrasporangiaceae; 
family Flavobacteriaceae; 
family Lactobacillaceae; 
family Verrucomicrobiaceae; 
family Nocardioidaceae; 
family Sphingobacteriaceae; 
family Rhodospirillaceae; 
family Caulobacteraceae; 
family Weeksellaceae; 
family Dietziaceae; 
family Aerococcaceae; 
family Porphyromonadaceae; 
family Veillonellaceae; 
family Enterobacteriaceae; 
family Barnesiellaceae;
family Rikenellaceae; 
family Bacteroidaceae; 
family Bifidobacteriaceae; 
genus Geobacillus; 
genus Rubrobacter; 
genus Exiguobacterium; 
genus Ralstonia;    
genus Sporosarcina; 
genus Hydrogenophilus; 
genus Rhodococcus; 
genus Proteus; 
genus Leptotrichia; 
genus Brevibacterium; 
genus Brachybacterium; 
genus Staphylococcus; 
genus Peptoniphilus; 
genus Lautropia; 
genus Finegoldia; 
genus Anaerococcus; 
genus Sphingobacterium; 
genus Propionibacterium; 
genus Micrococcus;
 genus Fimbriimonas;   
 genus Dermacoccus;    
genus Campylobacter; 
genus Agrobacterium; 
genus Neisseria; 
genus Acinetobacter; 
genus Thermus; 
genus Corynebacterium; 
genus Fusobacterium; 
genus Pseudomonas; 
genus Jeotgalicoccus; 
genus Dietzia; 
genus Rubellimicrobium; 
genus Flavobacterium; 
genus Megamonas; 
genus Porphyromonas;    
genus Granulicatella; 
genus Novosphingobium; 
genus Sphingomonas; 
genus Mycobacterium; 
genus Methylobacterium; 
genus Gordonia; 
genus Burkholderia; 
genus Kocuria;
genus Lactobacillus;
genus Deinococcus; 
genus Kaistobacter; 
genus Akkermansia; 
genus Actinomyces;
 genus Brevundimonas; 
genus Virgibacillus; 
genus Bacillus; 
genus Eubacterium; 
genus Rothia; 
genus Chryseobacterium; 
genus Faecalibacterium; 
genus Roseburia; 
genus Klebsiella; 
genus Sutterella; 
genus Paraprevotella; 
genus Parabacteroides; 
genus Butyricimonas; 
genus Lachnobacterium; 
genus Veillonella; 
genus Bacteroides; 
genus Lachnospira; 
genus Bifidobacterium; 
genus Bilophila; 
genus Enterobacter;
one single combination set of choices above: please specify the combination elected.

Group D: Bacteria derived nanovesicle type to establish Asthma and COPD: 
phylum Bacteroidetes; 
phylum Tenericutes; 
phylum Thermi; 
phylum TM7; 
phylum Cyanobacteria; 
phylum Verrucomicrobia; 
phylum Fusobacteria; 
phylum Acidobacteria; 
phylum Planetomycetes; 
phylum Armatimonadetes; 
phylum Chloroflexr;
class Bacteroidia;  
class 4C0d-2; 
class Mollicutes; 
class Bacilli; 
class Deinococci; 
class TM7-3; 
class Flavobacteriia; 
class Alphaproteobacteria; 
class Verrucomicrobiae; 
class Fusobacteriia; 
class Saprospirae; 
class Sphingobacteriia; 
class Chloroplast; 
class Cytophagia; 
class Fimbriimonadia; 
class Thermomicrobia; 
class Solibacteres;
order YS2; 
order Bifldobacteriales; 
order Turicibacterales; 
order Bacteroidales; 
order RF39; 
order Enterobacteriales; 
order Rhodobacterales; 
order Neisseriales; 
order Gemellales; 
order Deinococcales; 
order Flavobacteriales; 
order Xanthomonadales; 
order Verrucomicrobiales; 
order Sphingomonadales; 
order Caulobacterales; 
order Fusobacteriales; 
order Saprospirales; 
order Pseudomonadales; 
order Sphingobacteriales; 
order Rhizobiales; 
order Actinomycetales; 
order CW040; 
order Streptophyta; 
order Rickettsiales; 
order Alteromonadales; 
order Cytophagales; 
order Aeromonadales;
order Fimbriimonadales; 
order JG30-KF-CM45; 
order Bacillales; 
order Solibacterales;
family Helicobacteraceae; 
family Bacteroidaceae; 
family Bifldobacteriaceae; 
family Turicibacteraceae; 
family Rikenellaceae; 
family Odoribacteraceae;
family Clostridiaceae; 
family Barnesiellaceae; 
family Veillonellaceae; 
family Porphyromonadaceae; 
family Enterobacteriaceae; 
family Christensenellaceae; 
family Lactobacillaceae; 
family Phodobacteraceae; 
family Nocardiaceae; 
family Neisseriaceae; 
family Gemellaceae;
family Carnobacteriaceae; 
family Aerococcaceae; 
family Weeksellaceae; 
family Deinococcaceae; 
family Leptotrichiaceae;
family Mycobacteriaceae; 
family Dietziaceae;
family Xanthomonadaceae;
family Pseudomonadaceae;
family Verrucomicrobiaceae;
family Methylobacteriaceae;
family Flavobacteriaceae; 
family Actinomycetaceae; 
family Burkholderiaceae; 
family Nocar dioidaceae; 
family Caulobacteraceae; 
family Sphingomonadaceae; 
family Corynebacteriaceae; 
family Tissierellaceae; 
family Chitinophagaceae; 
family mitochondria; 
family Sphingobacteriaceae; 
family Fusobacteriaceae; 
family Moraxellaceae; 
family Micrococcaceae; 
family Geodermatophilaceae; 
family Dermacoccaceae; 
family Intrasporangiaceae; 
family Dermabacteraceae; 
family Propionibacteriaceae; 
family Rhodospirillaceae; 
family Bradyrhizobiaceae; 
family Campylobacteraceae; 
family Brevibacteriaceae; 
family Microbacteriaceae; 
family Cellulomonadaceae; 
family Gordoniaceae; 
family Bacillaceae; 
family Planococcaceae; 
family Rhizobiaceae; 
family Aeromonadaceae; 
family Fimbriimonadaceae; 
family Cytophagaceae; 
family F16; 
family Staphylococcaceae; 
family Exiguobacteraceae; 
family Alteromonadaceae;
genus Enterobacter; 
genus Trabulsiella; 
genus Phascolarctobacterium; 
genus Klebsiella;  
genus Bifidobacterium; 
genus Bacteroides; 
genus Turicibacter; 
genus Sutterella; 
genus Butyricimonas; 
genus Parabacteroides; 
genus Ruminococcus; 
genus Veillonella; 
genus Pediococcus;
genus Desulfovibrio; 
genus SMB53; 
genus Roseburia; 
genus Odoribacter; 
genus Dialister;
genus Escherichia; 
genus Sphingobium; 
genus Rothia; 
genus Paracoccus;
genus Lactobacillus; 
genus Rhodococcus; 
genus Eubacterium; 
genus Granulicatella; 
genus Kaistobacter; 
genus Capnocytophaga; 
genus Deinococcus; 
genus Mycobacterium; 
genus Microbispora; 
genus Methylobacterium; 
genus Chryseobacterium; 
genus Actinomyces; 
genus Porphyromonas; 
genus Kocuria; 
genus Akkermansia; 
genus Pseudomonas; 
genus Coprococcus; 
genus Peptoniphilus; 
genus Neisseria; 
genus Corynebacterium; 
genus Anaerococcus; 
genus Acinetobacter; 
genus Rubellimicrobium; 
genus Sphingobacterium; 
genus Sphingomonas; 
genus Pedobacter; 
genus Finegoldia; 
genus Fusobacterium; 
genus Lautropia; 
genus Moraxella; 
genus Enhydrobacter; 
genus Dermacoccus; 
genus Thermus; 
genus Citrobacter;
genus Bacillus; 
genus Stenotrophomonas; 
genus Hymenobacter; 
genus Brachybacterium; 
genus Propionibacterium; 
genus Leptotrichia; 
genus Dietzia; 
genus Brevibacterium; 
genus Flavobacterium;
genus Gordonia; 
genus Agrobacterium; 
genus Fimbriimonas; 
genus Novosphingobium; 
genus Lysinibacillus; 
genus Brevundimonas; 
genus Achromobacter; 
genus Micrococcus; 
genus Staphylococcus; 
genus Ralstonia; 
genus Exiguobacterium; 
genus Alkanindiges;
one single combination set of choices above: please specify the combination elected.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to differentcategories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process;or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 21, 2021